Case: 22-10559        Document: 00516576737             Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-10559
                                    Summary Calendar                                  FILED
                                                                              December 13, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                     Plaintiff—Appellee,

                                            versus

   Guadalupe Onate-Herrera,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:21-CR-338-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
         Guadalupe Onate-Herrera appeals his conviction and sentence for
   illegal reentry after deportation under 8 U.S.C. § 1326(a) and (b)(1). He
   argues that treating a prior felony conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than a separate
   element of the offense, violates the Constitution. He also contends that he



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10559      Document: 00516576737          Page: 2    Date Filed: 12/13/2022




                                    No. 22-10559


   was not informed that the statutory enhancement provision in § 1326(b)(1)
   was an essential element of the offense to which he was pleading guilty and,
   therefore, his guilty plea was made involuntarily. Onate-Herrera concedes
   that his arguments are foreclosed and indicates that he wishes to preserve
   them for further review. The Government has moved, unopposed, for
   summary affirmance or, alternatively, for an extension of time to file a brief.
          The parties are correct that the issues raised on appeal are foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace, 759
   F.3d 486, 497 (5th Cir. 2014). Summary affirmance thus is appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                          2